                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                       )
                                                 )
                       Plaintiff,                )
                                                 )
 v.                                              )               No. 3:19-CR-184-TAV-HBG
                                                 )
                                                 )
 TIMOTHY LAMAR HOUSE,                            )
                                                 )
                       Defendants.               )


                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28

 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

 District Court as may be appropriate. This case is before the Court on the Defendants’ Second

 Motion to Continue Trial and All Associated Deadlines [Doc. 18], filed on April 27, 2020. The

 Defendant asks the Court to continue the June 2, 2020 trial date and extend the plea deadline. He

 states that defense counsel was substituted [Doc. 11] on November 20, 2019, and that he needs

 additional time to confer with counsel on the discovery. The motion relates that the Defendant

 lives in Waxhaw, North Carolina, and this fact, along with restrictions relating to the COVID-19

 pandemic, have prevented in-person meetings with counsel. The Defendant argues that the

 failure to grant a continuance will result in a miscarriage of justice. The motion states that the

 Government does not object to the requested continuance. The parties have conferred with

 Chambers and agreed on a new trial date of September 1, 2020.

        The Court finds the motion to continue the trial is unopposed by the Government and is

 well-taken. The Court also finds that the ends of justice served by granting a continuance




Case 3:19-cr-00184-TAV-HBG Document 19 Filed 05/12/20 Page 1 of 3 PageID #: 38
 outweigh the interest of the Defendant and the public in a speedy trial.             18 U.S.C. §

 3161(h)(7)(A). The motion relates that defense counsel has not been able to meet with the

 Defendant in person to review discovery and that remote meetings via telephone or video

 conference are inadequate. Counsel also needs additional time to investigate the facts of this

 case and to confer with the Defendant in preparation for trial. The Court finds that limitations on

 in-person meetings with clients and witnesses, stemming from the COVID-19 pandemic, have

 slowed trial preparations in this case. The Court finds that the remaining trial preparations

 cannot take place by the June 2 trial date or in less than four months. Thus, the Court finds that

 without a continuance, counsel would not have the reasonable time necessary to prepare for trial,

 even proceeding with due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                Accordingly, the Defendant’s Second Motion to Continue Trial and All

 Associated Deadlines [Doc. 18] is GRANTED. The trial of this case is reset to September 1,

 2020. The Court finds that all the time between the filing of the motion on April 27, 2020, and

 the new trial date of September 1, 2020, is fully excludable time under the Speedy Trial Act for

 the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). The Court also set a

 new schedule in this case, which is stated in detail below. Accordingly, it is ORDERED as

 follows:


            (1) The unopposed motion to continue the trial [Doc. 18] is
                GRANTED;

            (2) The trial of this matter is reset to commence on
                September 1, 2020, at 9:00 a.m., before the Honorable Thomas
                A. Varlan, United States District Judge;

            (3) All time between the filing of the motion on April 27, 2020, and
                the new trial date of September 1, 2020, is fully excludable time
                under the Speedy Trial Act for the reasons set forth herein;



                                                 2

Case 3:19-cr-00184-TAV-HBG Document 19 Filed 05/12/20 Page 2 of 3 PageID #: 39
         (4) The deadline for concluding plea negotiations and providing
             reciprocal discovery is extended to August 3, 2020;

         (5) The final pretrial conference will take place before the undersigned
             on August 18, 2020, at 11:00 a.m.;

         (6) Motions in limine must be filed no later than August 17, 2020; and

         (7) Requests for special jury instructions with appropriate citations to
             authority pursuant to Local Rule 7.4. shall be filed on or before
             August 21, 2020.

      IT IS SO ORDERED.
                                           ENTER:


                                           United States Magistrate Judge




                                              3

Case 3:19-cr-00184-TAV-HBG Document 19 Filed 05/12/20 Page 3 of 3 PageID #: 40
